DETAILED ACTION
Claims 1-15 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese Application No. 2018-188826, filed on 10/4/2018. 
Claim Objections
The claims are objected to because of the following informalities: 
In claim 6, ‘a estimated disturbance’ should read ‘an estimated disturbance’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims such as ‘generation means’, ‘estimation means’, ‘correction means’, etc. are interpreted under 35 U.S.C. 112(f) as incorporating a CPU, etc. in accordance with [0048, Fig. 4] of the specification.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 14 and 15 recite ‘so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases’.  However, the written description only supports this feature in the particular circumstances when the angular velocity is small, see paragraphs 0068, 0089, and 0106 of the specification/PGPub, and not in the broad context in which it is claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Specifically, claims 1, 14 and 15 recite ‘a modeling error becomes small’.  ‘small’ is a relative term and it is not clear what the metes and bounds are of a small modeling error; see MPEP 2173.05. 
Further, claims 1, 14 and 15 recite ‘a modeling error’, and then ‘the modeling error of the mechanical system’ and it is not entirely clear that these are same modeling error.  For the purposes of examination they have been interpreted as the same modeling error.
Further, claims 1, 14 and 15 recite ‘estimating a measurement amount’ and it is not entirely clear if this amount is also being measured.  For the purposes of examination it has been interpreted as estimating an amount related to the mechanical system.  Note that similar phrases are recited in claims 3, 5, 8, 11 and 13 and these claims are therefore also unclear.
The dependent claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15 is/are rejected under 35 U.S.C. 101 because these claims are directed to non-statutory subject matter.  
This claim is directed to ‘a computer readable medium’.  Under the broadest reasonable interpretation of the claims when read in light of the specification, the recited ‘computer readable medium’ can be a carrier wave or other non-statutory transmission embodiments.  The Examiner suggests that the phrase ‘computer readable medium’ be amended to ‘non-transitory computer readable medium’. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 8, 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of Sakahara Japanese Patent Document JP2014117787A (hereinafter Sakahara) (provided by Applicant) in view of Yamashita et al. U.S. Patent Publication No. 20080035411 (hereinafter Yamashita).
Regarding claim 1, Sakahara teaches a vibration suppression device [claims (pages 18-19), 0057, Fig. 1 —a control apparatus; 0006 -0007— remove noise from the estimated disturbance torque… As a result, noise can produce/generate the last estimation disturbance torque with a high precision removed appropriately, and can operate a manipulator with high precision (suppress vibration due to noise in the disturbance torque); 0016-0019 — it may produce/generate an instruction/command torque so that a motor may become a position according to the instruction/command…. filter part 14 produces/generates the last estimation disturbance torque which removed noise by performing a filter process, using at least the basic estimation disturbance torque] that suppresses vibration of an operation unit in a mechanical system having a natural vibration mode including the operation unit, an actuator unit that operates the operation unit, and an elastic body that couples the operation unit and the actuator unit [0014-0019 — control apparatus 1 controls the manipulator 2 which has the some arm connected by the joint driven by a motor.  In the manipulator 2, each motor and an arm are connected via the reduction gear.  Moreover, the hand effector (end effector) may be provided at the front-end/tip of the arm connected in series… The presumed torque calculation part 12 may calculate a presumed torque using the easy model about a spring (elastic) mass type/system/group… filter part 14 produces/generates the last estimation disturbance torque which removed noise by performing a filter process; natural vibration mode implied by spring mass system], the vibration suppression device comprising: 
a generation means for generating a drive signal for driving the actuator unit [0015-0019 — instruction/command torque production/generation part 11]; 
an estimation means for estimating a measurement amount related to the mechanical system [0015-0019 — torque calculation part 12, the disturbance torque calculation part 13, the filter part 14… estimation disturbance torque]; 
a correction means for correcting the drive signal generated by the generation means on a basis of the measurement amount estimated by the estimation means [0015-0019 — disturbance compensation part 16 output]; and 
a change means for changing a parameter used by the estimation means [0015-0019 — update part 15; 0020-0021 — update part 15 updates the parameter of a filter process; 0032-0033 — ga, gi, g0 is a parameter of a filter process… filter part 14 will process a Kalman filter using the parameter after the update, if those parameters are updated] .
But Sakahara fails to clearly specify a change means for changing a gain used by the estimation means so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases.
However, Yamashita teaches a change means for changing a gain used by the estimation means so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases [0011 —  rotational angle estimation means for estimating the rotational angle of the electric motor; 0133-0135 — a calculation error corresponding to the deviation .DELTA..theta. of the estimated rotational angle .theta. from the actual rotational angle .theta. is caused in the calculation result. Namely, when the above voltage equations 1 and 2 are solved using the calculated current value and voltage value, the solutions of the above voltage equations 1 and 2, each of which is supposed to be 0, become values other than 0. The rotational angles at the present time are calculated by making a correction to the rotational angles at the preceding calculation time in consideration of the errors, caused in the solutions of the voltage equations 1 and 2 solved using the voltage value, the current value, etc. at the present time; 0151-0152 , Fig. 15— the deviation of the estimated rotational angle .theta.mb from the actual rotational angle decreases as the motor rotational angular speed .omega.m increases, and increases as the motor rotational angular speed .omega.m decreases. Therefore, according to the second embodiment of the invention, the correction gain K1x, with which the steering assist torque is decreased as the motor rotational angular speed .omega.m decreases, is set to prevent the deviation of the estimated rotational angle .theta.mb from the actual rotational angle from exerting a great influence on the steering assist torque… correction gain K1x is set to a smaller value as the motor rotational angular speed .omega.m decreases. The relationship between the correction gain K1x (.ltoreq.1) and the motor rotational angular speed .omega.m is stored, as a reference map, in the assist gain change command unit 64 — cf. paragraph 0068 of the instant specification/PGPub] and a natural vibration mode [0220 — the lateral resonance frequency, the vertical resonance frequency and the resonance frequency around a tire].
Sakahara and Yamashita are analogous art.  They relate to motor driven mechanical systems, particularly with vibration suppression.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by Sakahara, by incorporating the above limitations, as taught by Yamashita.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve reliability at low rotational speeds, as taught by Yamashita [0009-0010, 0062].
Regarding claim 2, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches that the period in which the modeling error increases is a period before and after a direction of an angular velocity of the actuator unit is inverted [0033 — update part 15 may judge that only the group which can determine the function which shows the relationship between speed and a disturbance torque was acquired, for example, when speed changes to vh from predetermined value-vh /A, or when reverse… example a motor becomes reverse rotation from positive/forward rotation].
Regarding claim 3, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the estimation means estimates the measurement amount by using a differential value of a state quantity in an equation of state of the mechanical system [0015-0019 — speed is a differential value of state position and they are related by a known equation].
Regarding claim 5, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the measurement amount is an estimation value of vibration torque of the actuator unit or an estimation value of a differential value of vibration torque of the actuator unit [0015-0019 — disturbance torque calculation part 13 calculates the basic estimation disturbance torque… The presumed torque calculation part 12 may calculate a presumed torque using the easy model about a spring (elastic) mass type/system/group… filter part 14 produces/generates the last estimation disturbance torque… The last estimation disturbance torque which removed noise is produced/generated. In addition, a process of a Kalman filter may be sufficient as a filter process of the temporal evolving model].
Regarding claim 6, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the estimation means calculates an estimation value of the vibration torque or an estimation value of a differential value of the vibration torque from a estimated disturbance by performing filter processing to the estimated disturbance [0015-0019 — The last estimation disturbance torque which removed noise is produced/generated. In addition, a process of a Kalman filter may be sufficient as a filter process of the temporal evolving model].  
Regarding claim 8, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the measurement amount is an estimation value of vibration torque of the actuator unit or a differential value of an estimation value of vibration torque of the actuator unit [0015-0019 — disturbance torque calculation part 13 calculates the basic estimation disturbance torque… The presumed torque calculation part 12 may calculate a presumed torque using the easy model about a spring (elastic) mass type/system/group… filter part 14 produces/generates the last estimation disturbance torque… The last estimation disturbance torque which removed noise is produced/generated. In addition, a process of a Kalman filter may be sufficient as a filter process of the temporal evolving model].
Regarding claim 11, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the measurement amount is an estimation value [0015-0019 — torque calculation part 12, the disturbance torque calculation part 13, the filter part 14… estimation disturbance torque] and an angular velocity of the operation unit [0032, 0040-0042 — angular velocity v].  Therefore it would have been obvious to one of ordinary skill in the art to simply estimate the angular velocity so that angular velocity measurement/sensor are not required.
Regarding claim 13, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the measurement amount is an estimation value [0015-0019 — torque calculation part 12, the disturbance torque calculation part 13, the filter part 14… estimation disturbance torque] and an elastic deformation angular velocity of the elastic body [0014-0019 — control apparatus 1 controls the manipulator 2 which has the same arm connected by the joint driven by a motor.  In the manipulator 2, each motor and an arm are connected via the reduction gear.  Moreover, the hand effector (end effector) may be provided at the front-end/tip of the arm connected in series… The presumed torque calculation part 12 may calculate a presumed torque using the easy model about a spring (elastic) mass type/system/group; 0032, 0040-0042 — angular velocity v].  Therefore it would have been obvious to one of ordinary skill in the art to simply estimate the angular velocity of the elastic body to provide additional information to improve control of the system. 
Regarding claim 14, Sakahara teaches a vibration suppression method [0038-0045, Fig. 3 — operation/movement of the control apparatus 1 is demonstrated using the flowchart of FIG. 3;.claims (pages 18-19), 0057, Fig. 1 —a control apparatus; 0006 -0007— remove noise from the estimated disturbance torque… As a result, noise can produce/generate the last estimation disturbance torque with a high precision removed appropriately, and can operate a manipulator with high precision (suppress vibration due to noise in the disturbance torque); 0016-0019 — it may produce/generate an instruction/command torque so that a motor may become a position according to the instruction/command…. filter part 14 produces/generates the last estimation disturbance torque which removed noise by performing a filter process, using at least the basic estimation disturbance torque] that suppresses vibration of an operation unit in a mechanical system having a natural vibration mode including the operation unit, an actuator unit that operates the operation unit, and an elastic body that couples the operation unit and the actuator unit [0014-0019 — control apparatus 1 controls the manipulator 2 which has the some arm connected by the joint driven by a motor.  In the manipulator 2, each motor and an arm are connected via the reduction gear.  Moreover, the hand effector (end effector) may be provided at the front-end/tip of the arm connected in series… The presumed torque calculation part 12 may calculate a presumed torque using the easy model about a spring (elastic) mass type/system/group… filter part 14 produces/generates the last estimation disturbance torque which removed noise by performing a filter process; natural vibration mode implied by spring mass system], the vibration suppression method comprising: 
a step of estimating a measurement amount related to the mechanical system [0015-0019 — torque calculation part 12, the disturbance torque calculation part 13, the filter part 14… estimation disturbance torque; 0038-0045, Fig. 3 — Last estimation disturbance torque (tau)k is calculated with a Kalman filter, It outputs to the disturbance compensation part 16 and the disturbance torque calculation part 13] with changing a parameter [0015-0019 — update part 15; 0020-0021 — update part 15 updates the parameter of a filter process; 0032-0033 — ga, gi, g0 is a parameter of a filter process… filter part 14 will process a Kalman filter using the parameter after the update, if those parameters are updated; 0038-0045, Fig. 3 — update part 15 calculates the parameter of a filter process using the group of the angular velocity and basic estimation disturbance torque which were accumulate/stored by then, and updates the parameter of the filter part 14]; and 
a step of correcting a drive signal for driving the actuator unit on a basis of the measurement amount having been estimated [0015-0019 — disturbance compensation part 16 output; 0041 — (Step S104) The disturbance compensation part 16 produces I generates instruction/command torque uk' which compensated the component of instruction/command torque uk to last estimation disturbance torque (tau)k, It outputs to the motor of the manipulator 2, and the disturbance torque calculation part 13].
But Sakahara fails to clearly specify changing a gain so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases, and without changing the gain except for the period.
However, Yamashita teaches changing a gain so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases, and without changing the gain except for the period [0011 —  rotational angle estimation means for estimating the rotational angle of the electric motor; 0133-0135 — a calculation error corresponding to the deviation .DELTA..theta. of the estimated rotational angle .theta. from the actual rotational angle .theta. is caused in the calculation result. Namely, when the above voltage equations 1 and 2 are solved using the calculated current value and voltage value, the solutions of the above voltage equations 1 and 2, each of which is supposed to be 0, become values other than 0. The rotational angles at the present time are calculated by making a correction to the rotational angles at the preceding calculation time in consideration of the errors, caused in the solutions of the voltage equations 1 and 2 solved using the voltage value, the current value, etc. at the present time; 0151-0152 , Fig. 15— the deviation of the estimated rotational angle .theta.mb from the actual rotational angle decreases as the motor rotational angular speed .omega.m increases, and increases as the motor rotational angular speed .omega.m decreases. Therefore, according to the second embodiment of the invention, the correction gain K1x, with which the steering assist torque is decreased as the motor rotational angular speed .omega.m decreases, is set to prevent the deviation of the estimated rotational angle .theta.mb from the actual rotational angle from exerting a great influence on the steering assist torque… correction gain K1x is set to a smaller value as the motor rotational angular speed .omega.m decreases. The relationship between the correction gain K1x (.ltoreq.1) and the motor rotational angular speed .omega.m is stored, as a reference map, in the assist gain change command unit 64 — Note that K1x = 1.0 (without changing the gain) at large values of m.  — cf. paragraph 0068 of the instant specification/PGPub] and a natural vibration mode [0220 — the lateral resonance frequency, the vertical resonance frequency and the resonance frequency around a tire].
Sakahara and Yamashita are analogous art.  They relate to motor driven mechanical systems, particularly with vibration suppression.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by Sakahara, by incorporating the above limitations, as taught by Yamashita.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve reliability at low rotational speeds, as taught by Yamashita [0009-0010, 0062].
Regarding claim 15, Sakahara teaches a computer-readable medium storing a program that causes a computer [0054 — a component realizable with software, you may implement/achieve by running a program. For example, each component may be implement/achieved when program-execution parts, such as CPU, read and run the software program recorded on recording media, such as a hard disk and a semiconductor memory. At the time of the execution, a program-execution part may run a program, accessing a memory/storage part and a recording medium] to function as a vibration suppression device [claims (pages 18-19), 0057, Fig. 1 —a control apparatus; 0006 -0007— remove noise from the estimated disturbance torque… As a result, noise can produce/generate the last estimation disturbance torque with a high precision removed appropriately, and can operate a manipulator with high precision (suppress vibration due to noise in the disturbance torque); 0016-0019 — it may produce/generate an instruction/command torque so that a motor may become a position according to the instruction/command…. filter part 14 produces/generates the last estimation disturbance torque which removed noise by performing a filter process, using at least the basic estimation disturbance torque] that suppresses vibration of an operation unit in a mechanical system having a natural vibration mode including the operation unit, an actuator unit that operates the operation unit, and an elastic body that couples the operation unit and the actuator unit [0014-0019 — control apparatus 1 controls the manipulator 2 which has the some arm connected by the joint driven by a motor.  In the manipulator 2, each motor and an arm are connected via the reduction gear.  Moreover, the hand effector (end effector) may be provided at the front-end/tip of the arm connected in series… The presumed torque calculation part 12 may calculate a presumed torque using the easy model about a spring (elastic) mass type/system/group… filter part 14 produces/generates the last estimation disturbance torque which removed noise by performing a filter process; natural vibration mode implied by spring mass system], the program causing the computer to function as 
a generation means for generating a drive signal for driving the actuator unit [0015-0019 — instruction/command torque production/generation part 11], 
an estimation means for estimating a measurement amount related to the mechanical system [0015-0019 — torque calculation part 12, the disturbance torque calculation part 13, the filter part 14… estimation disturbance torque], 
a correction means for correcting the drive signal generated by the generation means on a basis of the measurement amount estimated by the estimation means [0015-0019 — disturbance compensation part 16 output], and 
a change means for changing a parameter used by the estimation means [0015-0019 — update part 15; 0020-0021 — update part 15 updates the parameter of a filter process; 0032-0033 — ga, gi, g0 is a parameter of a filter process… filter part 14 will process a Kalman filter using the parameter after the update, if those parameters are updated].
But Sakahara fails to clearly specify a change means for changing a gain used by the estimation means so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases.
However, Yamashita teaches a change means for changing a gain used by the estimation means so that an influence of an increase in a modeling error becomes small in a period in which the modeling error of the mechanical system increases [0011 —  rotational angle estimation means for estimating the rotational angle of the electric motor; 0133-0135 — a calculation error corresponding to the deviation .DELTA..theta. of the estimated rotational angle .theta. from the actual rotational angle .theta. is caused in the calculation result. Namely, when the above voltage equations 1 and 2 are solved using the calculated current value and voltage value, the solutions of the above voltage equations 1 and 2, each of which is supposed to be 0, become values other than 0. The rotational angles at the present time are calculated by making a correction to the rotational angles at the preceding calculation time in consideration of the errors, caused in the solutions of the voltage equations 1 and 2 solved using the voltage value, the current value, etc. at the present time; 0151-0152 , Fig. 15— the deviation of the estimated rotational angle .theta.mb from the actual rotational angle decreases as the motor rotational angular speed .omega.m increases, and increases as the motor rotational angular speed .omega.m decreases. Therefore, according to the second embodiment of the invention, the correction gain K1x, with which the steering assist torque is decreased as the motor rotational angular speed .omega.m decreases, is set to prevent the deviation of the estimated rotational angle .theta.mb from the actual rotational angle from exerting a great influence on the steering assist torque… correction gain K1x is set to a smaller value as the motor rotational angular speed .omega.m decreases. The relationship between the correction gain K1x (.ltoreq.1) and the motor rotational angular speed .omega.m is stored, as a reference map, in the assist gain change command unit 64 — cf. paragraph 0068 of the instant specification/PGPub] and a natural vibration mode [0220 — the lateral resonance frequency, the vertical resonance frequency and the resonance frequency around a tire].
Sakahara and Yamashita are analogous art.  They relate to motor driven mechanical systems, particularly with vibration suppression.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by Sakahara, by incorporating the above limitations, as taught by Yamashita.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve reliability at low rotational speeds, as taught by Yamashita [0009-0010, 0062].
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakahara and Yamashita in view of Katsura et al. U.S. Patent Publication No. US 20190072935 (hereinafter Katsura).
Regarding claim 4, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the correction means corrects the drive signal based on the measurement amount to the drive signal [0015-0019 — disturbance compensation part 16 output].
But the combination of Sakahara and Yamashita fails to clearly specify performing positive feedback based on the measurement amount.
However, Katsura teaches performing positive feedback based on the measurement amount [0092-0098, Fig. 8 — the vibration control device executes semi-closed position control CTL1 in an inner loop. In the position control CTL1, for example, P control or PI control is executed on the actuator… When the compensation value calculated by the above-described formula (21) is provided as the positive feedback PFB, the vibration control device can execute control so as to reduce the vibration of the object].
Sakahara, Yamashita and Katsura are analogous art.  They relate to vibration control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by the combination of Sakahara and Yamashita, by incorporating the above limitations, as taught by Katsura.  
One of ordinary skill in the art would have been motivated to do this modification to reduce vibration using a less complicated controller, as taught by Katsura [0005-0006]..
Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakahara and Yamashita in view of Liu et al. U.S. Patent Publication No. 20170205439 (hereinafter Liu).
Regarding claim 7, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the change means uses filter processing [0015-0019 — update part 15; 0020-0021 — update part 15 updates the parameter of a filter process; 0032-0033 — ga, gi, g0 is a parameter of a filter process… filter part 14 will process a Kalman filter using the parameter after the update, if those parameters are updated].
But the combination of Sakahara and Yamashita fails to clearly specify using a convergence gain in the filter processing as the gain.
However, Liu teaches using a convergence gain in the filter processing as the gain [0029 — K.sub.k−1 is the preceding Kalman gain, R is the covariance matrix of the measurement noises, and I is the identity matrix. It can be seen from these equations that, if Q and R remain constant per the model, both Kalman gain K and prediction error covariance P stabilize over time and converge to constants].
Sakahara, Yamashita and Liu are analogous art.  They relate to vibration control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by the combination of Sakahara and Yamashita, by incorporating the above limitations, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification so that the filter gain becomes stable/constant.  In addition, it would have been obvious to one of ordinary skill in the art to simply substitute the known gain convergence Kalman filter of Liu for the Kalman filter of Sakahara for the predictable result of a vibration suppression system utilizing a Kalman with gain convergence.
Regarding claim 12, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the change means uses a parameter in calculating an estimation value [0015-0019 — update part 15; 0020-0021 — update part 15 updates the parameter of a filter process; 0032-0033 — ga, gi, g0 is a parameter of a filter process… filter part 14 will process a Kalman filter using the parameter after the update, if those parameters are updated] and an angular velocity [0032, 0040-0042 — angular velocity v].  There it would have been obvious to one of ordinary skill in the art to simply estimate the angular velocity so that angular velocity measurement/sensor are not required.
Further, Yamashita teaches a change means for changing a gain used by the estimation means [0011 —  rotational angle estimation means for estimating the rotational angle of the electric motor; 0133-0135 — a calculation error corresponding to the deviation .DELTA..theta. of the estimated rotational angle .theta. from the actual rotational angle .theta. is caused in the calculation result. Namely, when the above voltage equations 1 and 2 are solved using the calculated current value and voltage value, the solutions of the above voltage equations 1 and 2, each of which is supposed to be 0, become values other than 0. The rotational angles at the present time are calculated by making a correction to the rotational angles at the preceding calculation time in consideration of the errors, caused in the solutions of the voltage equations 1 and 2 solved using the voltage value, the current value, etc. at the present time; 0151-0152 , Fig. 15— the deviation of the estimated rotational angle .theta.mb from the actual rotational angle decreases as the motor rotational angular speed .omega.m increases, and increases as the motor rotational angular speed .omega.m decreases. Therefore, according to the second embodiment of the invention, the correction gain K1x, with which the steering assist torque is decreased as the motor rotational angular speed .omega.m decreases, is set to prevent the deviation of the estimated rotational angle .theta.mb from the actual rotational angle from exerting a great influence on the steering assist torque… correction gain K1x is set to a smaller value as the motor rotational angular speed .omega.m decreases. The relationship between the correction gain K1x (.ltoreq.1) and the motor rotational angular speed .omega.m is stored, as a reference map, in the assist gain change command unit 64].
But the combination of Sakahara and Yamashita fails to clearly specify using a convergence gain in the calculating.
However, Liu teaches using a convergence gain in the calculating [0029 — K.sub.k−1 is the preceding Kalman gain, R is the covariance matrix of the measurement noises, and I is the identity matrix. It can be seen from these equations that, if Q and R remain constant per the model, both Kalman gain K and prediction error covariance P stabilize over time and converge to constants].
Sakahara, Yamashita and Liu are analogous art.  They relate to vibration control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by the combination of Sakahara and Yamashita, by incorporating the above limitations, as taught by Liu.  
One of ordinary skill in the art would have been motivated to do this modification so that the filter gain becomes stable/constant.  In addition, it would have been obvious to one of ordinary skill in the art to simply substitute the known gain convergence Kalman filter of Liu for the Kalman filter of Sakahara for the predictable result of a vibration suppression system utilizing a Kalman with gain convergence.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sakahara and Yamashita in view of Ide U.S. Patent Publication No. 20070143040 (hereinafter Ide).
Regarding claim 9, the combination of Sakahara and Yamashita teaches all the limitations of the base claims as outlined above. 
Further, Sakahara teaches the estimation means calculates an estimation value of the vibration torque from an estimated disturbance by performing a least squares estimation for an estimated disturbance [0015-0019 — update part 15; 0020-0021 — update part 15 updates the parameter of a filter process; 0032-0033 — parameter ga, gi, g0, gb is determined with the least squares method etc … filter part 14 will process a Kalman filter using the parameter after the update, if those parameters are updated; 0040 — Last estimation disturbance torque (tau)k is calculated with a Kalman filter].
But the combination of Sakahara and Yamashita fails to clearly specify using a forgetting factor and weight.
However, Ide teaches using a forgetting factor and weight [0027, Fig. 2 —  an n-time moving-average filter 27 to obtain a first moving-average value (implies weighting of the data being averaged); 0034 — n estimated inertia gain K.sub.n is determined by recursive least squares method based on a torque command from the speed controller… The estimated inertia gain K.sub.n is calculated in K.sub.n=(P.sub.n-1.DELTA.a.sub.n)/(.lamda.+P.sub.n-1.DELTA.a.sub.n.sup.2)- , where P.sub.n is a correlation of coefficient error as expressed in P.sub.n=P.sub.n-1/(.lamda.+P.sub.n-1.DELTA.a.sub.n.sup.2) and .lamda. is a forgetting coefficient or factor.].
Sakahara, Yamashita and Ide are analogous art.  They relate to vibration control systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above vibration suppression system, as taught by the combination of Sakahara and Yamashita, by incorporating the above limitations, as taught by Ide.  
One of ordinary skill in the art would have been motivated to do this modification to use weighting to provide smoothing/averaging of a signal over a time period to reduce the influence of random fluctuations.  In addition, it would have been obvious to one of ordinary skill in the art to simply substitute the known least squares with forgetting factor of Ide for the least squares of Sakahara for the predictable result of a vibration suppression system utilizing least squares with forgetting factor.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamaizumi et al. U.S. Patent Publication No. US 20130311044  which discloses a vibration suppression system.
Ikeda et al. U.S. Patent Publication No. US 20140300308 which discloses a vibration suppression system.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119